             Case 1:19-cr-00515-LTS Document 51 Filed 06/30/21 Page 1 of 2


                           Del Valle & Associates
                                            Attorneys at Law
                                            445 Park Avenue
                                        New York, New York 10022
                                             (212)481-1900
Telesforo Del Valle, Jr.                                                      Email: tdvesq@aol.com

Michael J. Sluka                                                                  Fax. (212)481-4853
Lawrence D. Minasian
      ___                                                                                  ___

Lucas E. Andino                                                                         Leticia Silva
William Cerbone                                                                       Legal Assistant
Luis N. Colon
Hon. Robert A. Sackett
         of counsel
                                             June 30, 2021
The Honorable Laura T. Swain
United States District Judge                                    MEMO ENDORSED
United States District Court
Southern District of New York
500 Pearl St.
New York, NY 10007-1312
-Via ECF-
                                                Re:     USA v. Jan Carlos Gonzalez-Fernandez
                                                        19 Cr. 515 (LTS)
         Dear Judge Swain,

         Our office represents Mr. Jan Carlos Gonzalez-Fernandez, who was sentenced by Your
Honor on March 21, 2021.

         Mr. Gonzalez Fernandez is due to surrender to the BOP to serve his sentence on July 15,
2021. We respectfully request a two-month extension of his surrender date for the following
reasons:

          Mr. Gonzalez-Fernandez has a transportation business that he is winding down in
    order to do his sentence. Due to COVID-19, several pending contracts were delayed, and he
    needs these two months to complete them and close down his business.

          Mr. Gonzalez-Fernandez is scheduled to undergo Dental surgery in July and needs the
    period of time requested in oder to complete his procedure, follow-up appointments and
    recovery.

         This is our first request for an extension on this matter.

         U.S. Pretrial Services Officer Bernisa Mejia defers to the Court, and the government, by
way of A.U.S.A. Jacob Gutwilling consents to this request.
         Case 1:19-cr-00515-LTS Document 51 Filed 06/30/21 Page 2 of 2

      Thank you for your consideration.


                                                     Respectfully submitted,
                                                     /S/Telesforo Del Valle Jr.
                                                     Telesforo Del Valle, Jr., Esq. Attorney for
                                                     Jan Carlos Gonzalez-Fernandez, Defendant.
Cc:   A.U.S.A. Jacob Gutwillig, Esq.
      A.U.S.A. Kyle Wirsba, Esq.
      U.S. Pretrial Services Officer Bernisa Mejia


 The request is granted. Mr. Gonzalez-Fernandez must surrender by 2:00 p.m. on
 September 16, 2021. DE# 51 resolved.
 SO ORDERED.
 6/30/2021
 /s/ Laura Taylor Swain, Chief USDJ
